The opinion of the court was delivered by
Burnside, J.
The opinion of this court in the case of W. & D. Rinehart, against the Alleghany County Mutual Insurance Company, decides that where a fire has happened, the company are bound, to the extent of their funds, to pay the loss, and that the losers have an immediate vested interest in the effects of the company. The company, in the case stated, where the law appropriates all the effects of the company to the first lossy has nothing left for a second loss by fire; there is nothing *324.left for the fire of the 16th of May, 1845. The plaintiff has no ground to complain. He was a corporate, and one of the company, and was bound to know the consequences of the fire, of the 10th April, 1845.
Judgment affirmed.